IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KEVIN HORSEY *
Plaintiff *
v * Civil Action No. CCB~18-3130

CHESAPEAKE DETENTION FACILITY,1 *
Defendant v *
>l< >!= *
MEMORANDUM
Plaintiff Kevin Horsey filed the above-captioned civil rights action alleging that he was
injured by a misplaced power tool while he was a pretrial detainee at defendant Chesapeake
Detention Facility (“CDF”). Def`endant has filed a Motion to Dismiss. ECF No. lO. Although
Plaintiff was informed of his right to file a response, ECF No. ll, he has not filed a response The
matter is now ripe for review. The court finds a hearing in these matters is unnecessary. See Local
Rule 105.6. For the reasons that follow, defendant’s Motion to Dismiss is GRANTED.
. BACKGROUND
1 PlaintiffKevin Horsey filed this complaint on September 24, 2018, while he was a pretrial
detainee. Horsey states that, on or about June 10, 2018, he was transferred from his cell for several `
days while air conditioning Was installed ECF NO. l at pp. 2-3. Upon Horsey’s return to his cell
on June 15, 2018, he tried to place his television “on the top shelf” but faced physical resistance;
‘;not thinking what could be up there[, Horsey] began to push harder and before [he] knew it a

powertool came off the shelf knocking [him] to the floor in and out of cons[ciousness].” Id. at p.

3. He alleges that he was dizzy and unable to see clearly and could barely walk. Id.

 

1 The Clerk is directed to amend the docket to reflect the proper spelling of Defendant’s naine.
l

 

 

 

 

Horsey states that officers took‘.him to the medical department, where he was examined
Id. at pp. 3-4. At the medical department, Horsey was informed that he “needed to be approved
for further medical treatment” and then he was “return[ed] back to the Ches[a]peake Detention
Facility without any medication to cope with [the] pain.” Id. at p. 4. Later, a doctor at CDF
recommended that Horsey undergo a CT scan, which Horsey received. Id.

Horsey states that he continues to suffer from problems arising out of the injury, including
headaches, mood swings, and occasional hand tremors, and also states that his “speech [is] off,”
though he does not tiirther specify the speech problem. Ial. He reports that he has filed numerous
inmate grievances and has not received an answer concerning his “issue.” Id. Horsey seeks
monetary damages “f`or suffering from high levels of physical and psychological stress, health
issues, falsely accused, medical bills, pain and Suffering, neglect,” and loss of Wages. lai

DISCUSSION

ln reviewing the complaint in light of a motion to dismiss pursuant to Fed. R. Civ. P.
lZ(b)(6), the court accepts all well-pleaded allegations of the complaint as true and construes the
facts and reasonable inferences derived therefrom in the light most favorable to the plaintiff.
Venkatraman v. Rf?l Sys., luc., 417 F.3d 418, 420 (4th Cir. 2005) (internal citation omitted). Rule
8(a)(2) of the Federal Rules of Civil Procedure requires only a “short and plain statement of the
claim showing that the pleader is entitled to relief.”

The Supreme Court of the United States has explained that a “plaintiff’ s obligation to
provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and
a formulaic recitation of the elements of a cause of action will not do.” BellAtl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (internal citations omitted). Nonetheless, the complaint does not need

“detailed factual allegations” to survive a motion to dismiss Id. at 555 (internal citation omitted). v
Instead, “once a claim has been stated adequately, it may be supported by showing any set of facts
consistent with the allegations in the complaint.” Ia'. at 563 (internal citations omitted). To survive
a motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.'S. at 556). “But where the
well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,
the complaint has alleged-_but it has not ‘show[n]’_‘that the pleader is entitled to relief.”’ ]d. at
679 (quoting Fed. R. Civ. P. 8(a)(2)).

Horsey does not articulate the nature of his claims or otherwise specify a federal cause of
action. As a result, the Court will construe the complaint as presenting claims that defendant
violated his constitutional rights pursuant to 42 U. S.C. § 1983. A suit under § 1983 allows “a party
who has been deprived of a federal right under the color of state law to seek relief[.]” City of
Monferey v. DelMonte Dzmes atMonterey, Ltd. , 526 U.S. 687; 707 (l 999). To state a claim under
§ 1983, a plaintiff must allege that: (1) a right secured by the Constitution or laws of the United
States was violated, and (2) that the alleged violation was committed by a person acting under the
color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

As CDF correctly notes, it is not a “person” subject to suit under 42 U.S.C. § 1983.
Moreover, as an arm of the State, CDF is' immune from suit under the Eleventh Amendment to the

United States Constitution. Pursuant to the Eleventh Amendment, a state, its agencies and

departments are immune from suits in federal court brought by its citizens or the citizens of another
state, unless it consents Permhm'st State Sch. andHosp. v. Halderman, 465 U.S. 89, 100 (1984)
(internal citations omitted). “It is clear, of course, that in the absence of consent a suit in which
the State or one of its agencies or departments .is named as the defendant is proscribed by the
Eleventh Amendment.” v Id. (internal citations omitted). While the State of Maryland has waived
its sovereign immunity for certain types of cases brought in state courts, see Md. Code Ann., State
Gov’t § 12-202(a), it has not waived its immunity under the Eleventh Amendment to suit in federal
court1 Thus, Horsey’s complaint against CDF, an arm of the State5 is barred by the Eleventh
Amendment.

Moreover, even if Horsey had named a person as a defendant, his allegations fail to state a
claims The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue of
its guarantee against cruel and unusual punishment Gregg v. Georgia, 428 U.S. 153, 173 (1976)
(internal citations omitted)‘, see also King v. Rubenstein, 825 F .3 d 206, 218 (4th Cir. 2016) (internal
citation omitted). It protects the rights of postconviction detainees See Brown v. Harris, 240 F_3d
383, 388 (4th Cir. 2001). However, the Due Process Clause of the Fourteenth Amendment to the
United States Constitution protects the rights of pretrial detainees like Horsey. Hill v. Nicodemus,
979 F.2d 987, 990-91 (4th Cir. 1992) (internal citations omitted). “Due process rights of a pretrial
detainee are al least as great as the eighth amendment protections available to the convicted
prisoner.” Id. at 991 (4th Cir. 1992) (internal citation and quotation marks omitted) (emphasis in
original), The question is whether the conditions amount to punishment of the pretrial detainee,
because due process proscribes punishment of a detainee before proper adjudication ofguilt. Bell

v. Woljish, 441 U.S. 520, 535 (1979) (internal citations omitted). However, “not every

inconvenience that is encountered during pre-trial detention amounts to ‘punishment’ in the
constit\itional sense.” Martin v. Germ`le, 849 F.2d 863, 870 (4th Cir. 1988) (internal citation
omitted).

Conditions that “deprive inmates of` the minimal civilized measure of life’s necessities”
may amount to cruel and unusual punishment Rhodes v. Chapman, 452 U.S. 337, 347 (1981). To
establish a claim for cruel and unusual punishment due to conditions of confinement, a plaintiff v
must allege facts sufficient to show (1) an objectively serious deprivation of a basic human need
causing Serious physical or emotional injury, and (2) that prison officials were deliberately
indifferent to that need. Farmer v. Brennan, 511 U.S. 825, 834 (1994) (internal citations omitted).

To meet the first prong, a plaintiff must allege facts showing that the condition complained
of caused a “sufficiently Serious” deprivation of a basic human need. Id. . “Only extreme
deprivations are adequate to satisfy the objective component of an Eighth Amendment claim
regarding conditions of confinement.” De ’Loma v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003)
(internal citation omitted). Demonstration of an extreme deprivation proscribed by the Eighth
Amendment requires proof of “a serious or significant physical or emotional injury resulting from
the challenged conditions or demonstrat[ion of] a substantial risk of such serious harm resulting
from the prisoner’s exposure to the challenged conditions.” Odom v. S.C. Dep't ofCorr., 349 F.3d
765, 770 (4th Cir. 2003)_ A plaintiff bears the burden of alleging facts sufficient to show that the
conditions of his confinement were so grave that they violated contemporary standards of decency
and resulted in significant physical or emotional injuryl See Hzldson v. McMillian, 503 U.S. 1, 8
(1992) (internal citations omitted); Strickler v. Wat‘ers, 989 F.2d 1375, 1379-81 (4th Cir. 1993)

(internal citations omitted).

 

j To meet the second prong, a plaintiff must allege facts sufficient to show that the defendant
knew of circumstances from which an inference could be drawn that a “substantial risk of serious
harm” was posed to plaintiff s health and safety, that the defendant drew that inference, and that
the defendant disregarded the risk posed. Farmer, 511 U.S. at 837_ 'Eighth Amendment liability
“‘must involve more than ordinary lack of due care for the prisoner’s interests or safety lt is
obduracy and wantonness, not inadvertence or error in good faith, that characterize the conduct
prohibited by the Cruel and Unusual Punishments Clause . . Wifson, 501 U.S. at 299 (quoting
Whirley v. Albers, 475 U.S. 312, 319 (1986)) (emphasis in original). _“In other words, the test is
whether the guards know the plaintiff inmate faces a serious danger to his safety and they could
avert the danger easily yet they fail to do so.” Brown v. N.C. Dep’t of Corr., _612 F.3d 720, 723
(4th Cir. 2010) (internal quotation marks and citation omitted).

Horsey has failed to make the necessary showing He does not allege that the power tool
was knowingly left in his cell or that correctional officers were even aware of the problem. At
most, he is alleging that correctional officers were negligent in failing to realize that a power tool
had been left behind, but negligence can not form the basis of a constitutional claim. See Dam`els
v. Wr`llr`ams, 474 U.S. 327, 328 (1986). To the extent that Horsey is alleging a tort action for
negligence, that is a state law claim over which this Court declines to extend supplemental
jurisdiction See 28 U.S.C. § 1367; see also 28 U.S.C. § 1332 (explaining the requirements for
subject matter jurisdiction based on diversity, which are not met here given Horsey’s statement
that he is a resident of Maryland, see ECF No. 1 at p. 7). \If` he desires, Horsey may pursue Such
an action in state court.

Finally, the Court notes that this decision does not bar Horsey from filing a § 1983 claim

alleging deliberate indifference to his medical needs in the liiture against an appropriate defendant
Horsey’s complaint hints at the possibility that he is making such a claim, but provides insufficient
detail and implicates no proper defendant which would allow the Court to conduct an adequate
evaluation Likewise, to the extent that Horsey is also attempting to make some challenge to the
constitutionality of his arrest and charges see ECF No. l at p. 4 (seeking compensation for, intra
alia, being “falsely accused"), he can also do that via a separate action, though the court notes the
unlikelihood of success for such a claim given that Horsey has entered a guilty plea to a charge
forming the basis of his confinement at CDF. United Slales v. Horsey, No. GLR-16-0453-9, ECF
Nos. 599, 607; see also Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (holding that a 42 U.S.C.
§ 1983 suit for monetary damages is barred if success on the claim would necessarily require the
plaintiff to prove that his conviction was unlawful).
CONCLUSION

For the foregoing reasons1 Defendant’s Motion to Dismiss is GRANTED. A separate

Order follows

Date Catherine C. Blake
United States District Judge

